UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WILLIAM CAMPBELL,

Plaintiff,

. ORDER
- against -

Lap a
THE METROPOLITAN TRANSPORTATION 19 Civ. 241 (NRB)

AUTHORITY, METROPOLITAN
TRANSPORTATION AUTHORITY POLICE
DEPARTMENT, MTA POLICE OFFICER
MICHAEL HERTLING, and “JOHN
and/or JANE DOES” i, 2, 3, etc.,
Defendants.

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

It having been reported to this Court that this case has been
settled, it is

ORDERED that the above-captioned action be, and hereby is,
dismissed without costs and without prejudice to restoring the
action to this Court’s calendar if the application to restore the

action is made within 30 days.

DATED: New York, New York
March /§, 2020

 

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

 
